 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDSan Francisco Web Pressmen and Platemakers'Union No. 4 affiliated with the InternationalPrinting and Graphic Communications Union ofNorth America (San Francisco NewspaperPrinting Company, Inc., d/b/a San FranciscoNewspaper Agency) and Gil Fowler. Case 20-CB-4721April 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn November 27, 1979, Administrative LawJudge William J. Pannier III issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief, and theGeneral Counsel filed a brief in response to Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.Respondent excepts to the Administrative LawJudge's finding that its processing of a grievancefiled by Gil Fowler and Mike Tenorio was arbi-trary and perfunctory, and that it thereby breachedits duty of fair representation in violation of Sec-tion 8(b)(l)(A) of the Act. For the reasons statedbelow, we find merit in Respondent's exceptions.The operative facts are fully described in theAdministrative Law Judge's Decision. On August12, 1978,' Tenorio and Fowler became embroiledin a barroom altercation with Bill Creekbaum, an-other member of Respondent employed by the Em-ployer. Although the incident occurred off the Em-ployer's premises and during nonworking hours,Paul Trimble, Respondent's area representative, de-cided that Respondent's executive board should in-vestigate the altercation because Creekbaum had"pulled" a knife normally used as a tool of theirtrade. Fowler first agreed to appear before the ex-ecutive board, but later decided with Tenorio notto appear. They telephoned Trimble on the even-ing of August 23 to advise him of their decision.Trimble, who was working on the Employer'snight shift, attempted, without success, to persuadethem to appear. Fowler and Tenorio decided toemphasize their refusal by visiting Trimble at workand personally telling him that the the dispute wasi Unless therwise noted, all dates are in 1978249 NLRB No. 23a private matter of no concern to Respondent.Fowler and Tenorio were accompanied by a thirdman, Richard Shimer. The three confronted Trim-ble, with Fowler acting as spokesman, and saidthey wanted to talk to him. Trimble agreed to talk,but Fowler repeatedly insisted that the conversa-tion occur outside. Trimble refused to leave hisworkplace. Fowler then asked when he would getoff from work and ended the conversation bypromising to see Trimble outside at that time, ap-proximately 5 a.m.The credited testimony reveals that Trimble feltthreatened by Fowler's words and conduct, andwas concerned about leaving work the followingmorning, inasmuch as he did not drive and had towait at a nearby bus stop in an area he described as"not exactly the classiest neighborhood in SanFrancisco." In order to allay his fears, Trimbleasked the night foreman if the Employer's securitypersonnel could accompany him to the bus stop.The night foreman relayed Trimble's request, andthe grounds therefor, to his superiors, who grantedthe request, and also decided to discharge Fowlerand Tenorio. The terminations were accomplishedon August 24. On that same date, the Employerobtained written statements concerning the allegedthreat from Trimble and two employee eyewit-nesses, David Cutsinger and E. F. Henderson.Upon learning the following morning thatFowler and Tenorio had been discharged for theiraction, Respondent's president, Richard Munger,immediately initiated the contractual grievanceprocedure by calling for a meeting of the JointStanding Committee, despite the fact that he knewthat the threatened employee was a union officer.2The committee was composed of two representa-tives of Respondent, Munger and David Ratto, Re-spondent's vice president, and two representativesof the Employer. Section 21(b) of the collective-bargaining agreement between Respondent and theEmployer provides that:To the Joint Standing Committee shall be re-ferred for settlement ...all disputes regard-ing discharged employees .... The JointStanding Committee must meet within five (5)days from the date on which the members ofsaid committee are notified in writing by eitherparty, through its authorized representative,that a meeting is desired, and shall proceedforthwith to attempt to settle any questionraised by either party.Section 21(c) of the agreement further providesthat all decisions of the committee require a unani-2 It should be nrioted that neither Fowler nor Tenorio filed a grievanceconcerning their discharge until August 26, 2 days after Munger initiatedthe grievance procedure on their behalf SAN FRANCISCO WEB PRESSMEN AND PLATEMAKERS' UNION NO. 4mous vote of the representatives, and that, if agree-ment cannot be reached within 10 days, eitherparty may request that the dispute be moved to ar-bitration.After arranging for a meeting of the Joint Stand-ing Committee, Munger interviewed Trimble, Hen-derson, and Cutsinger on August 24 or 25. Mungertestified that, after completion of the interviews, he...found out that the union was in a mostprecarious position. In order to prosecute thegrievance and the discharge and attemptingfor reinstatement, I would have to utilize wit-nesses who were present at the incident, if youwill. Much to my dismay, I found that allthree of the witnesses support the company'sposition. So it became very difficult ...atbest, to try to prosecute.The Joint Standing Committee met on August29. In accordance with past practice, the discharg-ees were not present. The Employer presented Re-spondent with the written statements of Henderson,Cutsinger, and Trimble, and "emphatically" refusedto reinstate Fowler and Tenorio. Respondent's offi-cials caucused, sought advice from Respondent'sattorney, and, in Munger's words,a little bit later after the caucus we final-ly arrived at the decision, one that wasn'teasily reached, I would have to say. Lookingfor every avenue that we could explore to tryto bolster the Union's position to no avail, thedecision was finally reached, based on the evi-dence that was presented by management atthe Joint Standing Committee meeting, andbased on the entire circumstances and meritsof the whole grievance, we chose not topursue it any further. That is, we chose not topursue it to arbitration.On September 17, at the next regularly scheduledgeneral membership meeting of Respondent, themembership voted to approve that decision.Based upon the foregoing facts, the Administra-tive Law Judge found that Respondent's process-ing of the grievance relating to the discharges ofFowler and Tenorio was arbitrary and perfunctory,because it accepted as fact "accounts of a disputewhich are ambiguous and susceptible of more thanone interpretation without making at least an effortto obtain the grievant's explanation of his con-duct." We cannot agree. The Administrative LawJudge established a standard which would, in prac-tice, require unions to obtain explanations fromevery grievant or discharged employee. While sucha practice may be salutary, neither the Board northe courts have established any such requirement.Indeed, it has been recognized that negligent ac-tions or inactions by a union do not alone consti-tute a breach of the union's duty of fair representa-tion. General Truck Drivers, Chauffeurs and HelpersUnion, Local No. 692, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica (Great Western Unifreight System), 209NLRB 446, 448 (1974).A union violates its duty of fair representation tobargaining unit members when it "arbitrarilyignore[s] a meritorious grievance or process[es] itin a perfunctory fashion." Vaca et al. v. Sipes, 386U.S. 171, 191 (1967). We have recently stated thatwhere, as here, a union undertakes to process agrievance, but decides to abandon the grievanceshort of arbitration, the finding of a violation turnson whether the union's disposition of the grievancewas perfunctory or motivated by ill will or otherinvidious considerations. Glass Bottle Blowers Asso-ciation of the United States and Canada, AFL-CIO,Local No. 106 (Owens-lllinois, Inc.), 240 NLRB 324(1979). The Administrative Law Judge found thatRespondent did not harbor any animus againsteither of the discharged employees, and did not actthrough any hostile motivation. No exceptionswere filed to this finding; accordingly, we willdefer to it. Cases such as ITT Arctic Services, Inc.,238 NLRB 116 (1978); E. L. Mustee & Sons, Inc.,215 NLRB 203 (1974); and Sargent Electric Compa-ny, 209 NLRB 630 (1974), are therefore inapposite.Having determined that Respondent did not actthrough hostile motivation or harbor any animusagainst the discharged employees, the issue present-ed becomes a most narrow one: Did Respondentprocess the subject grievance in a perfunctory fash-ion and thereby violate its duty of fair representa-tion by failing to obtain the discharged employees'version of the incident leading to their discharge?To answer this question in the affirmative would,we believe, place the Board in the position ofsecond-guessing a union's assessment of the meritsof a grievance. It is well settled that:...so long as it exercises its discretion ingood faith and with honesty of purpose, a col-lective-bargaining representative is endowedwith a wide range of reasonableness in the per-formance of its duties for the unit it represents.Mere negligence, poor judgment, or ineptitudein grievance handling are insufficient to estab-lish a breach of the duty of fair representa-tion. 3While the Board found a violation of the union'sduty of fair representation in Convacare of Decatur,the union in that case failed to conduct any investi-3 Service Enplovees International Unin, Local NVo 579. AFL-CIO (Contvacare of Decatrur d/b/a Beverr Manor Convalescencr Centr, e a), 22qNl.RB 692, 695 (1977), and cases cited herein.89 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDgation of the asserted reason for the discharge of aunit employee. In contrast, here Respondent sepa-rately interviewed two employee eyewitnesses, aswell as the employee against whom the allegedthreat was directed.Unlike the union in Phyllis Whitehead d/b/a P &L Cedar Products, 224 NLRB 244 (1976), Respond-ent did not merely accept uncorroborated asser-tions that the discharged employees had engaged inmisconduct. Rather, it conducted an investigationand determined to its own satisfaction that thoseassertions were true. Despite the results of that in-vestigation, Respondent followed through with itsrequest for a Joint Standing Committee meeting byprotesting the discharges during the grievancemeeting of August 29. As noted above, only afterthe Employer adamantly refused to reinstateFowler and Tenorio did Respondent's representa-tives caucus and decide not to pursue the grievanceto arbitration.Under these circumstances, we find and con-clude that Respondent's handling of the grievancefiled by its president on behalf of Fowler and Ten-orio was not outside the "wide range of reasonable-ness"4accorded a statutory bargaining representa-tive. Accordingly, we shall dismiss the complaintin its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MrEMBER JENKINS, concurring:Unlike my colleagues, I think the AdministrativeLaw Judge formulated the correct general standardfor the Union's discharge of its duty of fair repre-sentation. In the circumstances of this case, howev-er, I agree with them that the Union carried its in-vestigation to the point of ascertaining the factswith reasonable certainty, and did not breach itsduty.4 Ford Motor Co. v. Huffman, 345 U.S. 330, 338 (1953).DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge:This matter was heard in San Francisco, California, onJune 19 and 20, 1979. On February 9, 1979, the RegionalDirector for Region 20 of the National Labor RelationsBoard issued a complaint and notice of hearing, basedupon an unfair labor practice charge filed on September1, 1978,1 alleging violations of Section 8(b)(l)(A) of theNational Labor Relations Act, as amended, 29 U.S.C.Sec. 151, et seq., herein called the Act.All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, and to file briefs. Based upon the entirerecord, upon the briefs filed on behalf of the parties, andupon my observation of the demeanor of the witnessess,I make the following:FINDINGS OF FACTI. JURISDICTIONAt all times material, San Francisco Newspaper Print-ing Company, Inc., d/b/a San Francisco NewspaperAgency, herein called the Employer, has been a Nevadacorporation with its headquarters in San Francisco, Cali-fornia, and has been engaged in the publication, distribu-tion, and sale of the San Francisco Examiner and SanFrancisco Chronicle newspapers to retail customers.During the past calendar year, the Employer receivedrevenues in excess of $50,000 from both the San Francis-co Examiner newspaper and the San Francisco Chron-icle newspaper, each of which meets the Board's juris-dictional standards. Therefore, I find, as stipulated by theparties, that, at all times material, the Employer has beenan employer engaged in commerce and in operations af-fecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDAt all times material, San Francisco Web Pressmenand Platemakers' Union No. 4, affiliated with the Inter-national Printing and Graphic Communications Union ofNorth America, herein called Respondent, has been alabor organization within the meaning of Section 2(5) ofthe Act.11l. ISSUEOn August 24, the Employer discharged Gil Fowlerand Mike Tenorio, journeymen pressman, for "their con-duct on the night of August 23, 1978, when, while in anoff-duty status, they entered [the Employer's] pressroomand threatened to commit acts of physical violence uponthe person of Paul D. Trimble, the area representative ofthe Union in the pressroom, who at that time was onduty." The sole violation alleged in the complaint is thaton August 24 Fowler and Tenorio asked to file a griev-ance concerning their discharges, but that Respondentrefused to process that grievance for arbitrary, irrelevant,invidious, or unfair reasons in violation of Section8(b)(1)(A) of the Act.IV. RELEVANT EVENTSRespondent and the Employer are parties to a collec-tive-bargaining agreement. Section 21 of that agreementprovides for creation of a Joint Standing Committee towhich are referred, inter alia, all disputes between theparties "regarding discharged employees." This is the'Unless otherwise stated, all dates occurred in 1978. SAN FRANCISCO WEB PRESSMEN AND PLATEMAKERS' UNION NO. 491first step of the grievance procedure set forth in theagreement.Fowler and Tenorio commenced working in the Em-ployer's pressroom in November 1977. Both had comefrom the Washington, D.C., area and both had been ter-minated by The Washington Post for their conduct inconnection with violence arising during a strike againstthat publication. In January, the Employer terminatedboth of them upon learning of their criminal convictionsresulting from that activity. Without waiting for eitherman to file a grievance, Respondent undertook to, anddid, secure their reinstatement.At Respondent's April general membership meeting,Fowler first learned of a program, embodied in a supple-mental agreement between Respondent and the Employ-er, by which apprentices working prior to January 1,1977, could be elevated to the status of conditional jour-neymen, thereby attaining a preference over full journey-men not employed prior to that date. At the June gener-al membership meeting, continued observance of the pro-gram became a matter of debate.2Fowler testified that,when he announced that he intended to appeal to Re-spondent's International and to file age discriminationcharges against Respondent, Vice President David Rattorose from his seat, pointed at Fowler, and said, "Major-ity rule's always been good enough for Local 4. And ifyou continue and alienate yourself from Local 4, youmay find you've bit off more than you can chew." Ac-cording to Fowler, Ratto then turned to Tenorio andsaid, "You are lucky we work you at all. We could doyou like Denver did you and not work you period." Onredirect examination, Fowler testified that Ratto also"reminded me that the company had discharged me inJanuary and the union went to bat for me that time."Ratto testified only that he did not "recall making anyderogatory remarks and threatenting remarks to Mr.Tenorio or Fowler. To the best of my knowledge, Imade none." Tenorio, who appeared as a witness afterFowler, testified that Ratto said:Majority rule is usually good enough for this local;that if he pursued it, that he may alienate himselffrom Local 4 and bite off more than he could chew.And he then turned to me and said that I ought tobe lucky that I'm working, that they could do thesame thing the Denver local did, and not representme and not let me work, and I ought to just shut upand sit down.Asked specifically if Ratto made any reference to theEmployer's January discharges, Tenorio responded thatRatto had done so: "He said that the union representedus once; and that we may find ourselves biting off morethan we can chew, if we come into any kind of harass-ment by the company, again." While no other official of2Fowler claimed that after the April Meeting he went "to the unionmeeting every month, mustered as much support as I could, got thosesignatures that appear on the document signed; and most of them wentup to the union meeting with me; over a period of two or three months Ibuilt up a few backers. This continued to the June meeting, every month,same old thing." Yet, not one other witness called by the General Coun-sel, including Tenorio, supported Fowler's claim that his outspoken oppo-sition extended over so prolonged a period prior to the June meeting.Respondent described Ratto's words at that meetingjourneyman Curtis Wiley had been called as a witness bythe General Counsel before Fowler and Tenorio. He tes-tified simply that Ratto rose "and pointed his finger atBrother Fowler and said if he didn't desist in what hewas doing that he would alienate himself from the local.Then he sat down."In late June, 14 members signed and sent a "griev-ance" letter to the International protesting continued im-plementation of the conditional journeymen program.Fowler's signature was one of two that headed the list ofsignatures. However, journeyman James Palmer's returnaddress was used for the letter, and it was to Palmer thatthe International subsequently directed its correspond-ence denying the grievance. In addition, Fowler visitedthe local office of the United States Department ofLabor to inquire about filing age discrimination charges.Although he made more than one such visit, no chargeswere ever filed, and Respondent's officials denied anyknowledge of his activities in that regard. While Fowlerclaimed that it was "a widely known fact" that he hadbeen there, he admitted that he never told any of Re-spondent's officials about these trips, and there is noother evidence that would tend to support his assertionsthat these visits were "a widely known fact." In late Julyor early August, Fowler ran for chapel chairman. Hetestified that he did so to "see if I could muster somesupport in the chapel and see if I could stop the appren-tices from moving up by being the chapel chairman."Nevertheless, there is no evidence that he made this in-tention known, and there is no evidence that this waseven an issue during the campaign. Fowler lost the elec-tion.During the afternoon of August 12, Tenorio andFowler became embroiled in a fight, during nonwork-time at a bar across the street from the Employer's facili-ty, with Bill Creekbaum, who also worked for the Em-ployer, and who also was one of the signatories to the"grievance" letter sent to Respondent's International.During the altercation, Creekbaum pulled a knife.Though on vacation at the time, Area RepresentativePaul C. Trimble decided that Respondent's executiveboard should investigate the fight since a knife had beenused. Trimble explained that knives are a tool of thetrade, and that the Employer had never prohibited em-ployees from taking them from the premises. He testifiedthat he feared that such a restriction might be imposed ifthe Employer learned of the altercation, and if, in fact,the knife used by Creekbaum had been one used in per-forming his work. Thus, Creekbaum was summoned toappear before the executive board in August. No similarinvitation was extended to Fowler and Tenorio at thattime because, testified Trimble, he was unaware of theirinvolvement until Creekbaum appeared and describedwhat had happened. After listening to Creekbaum's de-scription of what had occurred, the members of the ex-ecutive Board-fearing prolongation of the argument,possible extension of the dispute into the Employer'spressroom, and the possibility that the Employer mightagain terminate Fowler and Tenorio should it learn ofthe dispute-decided to invite Fowler and Tenorio to its 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember meeting to obtain their version of what hadoccurred. 3Although Fowler initially agreed to Trimble's requestthat he appear at the September meeting, he and Tenoriolater discussed the invitation and decided not to appear.During the evening of August 23, they telephoned Trim-ble, who was then working for the Employer on thenight shift, and advised him of their decision. WhileTrimble attempted to persuade them to appear, pointingout that they had not been issued citations compellingtheir appearance, both declined. Not satisified that theyhad made their position clear, Fowler and Tenorio de-cided to journey to the Employer's premises to tellTrimble personally that they believed the dispute was aprivate matter of no concern to Respondent. This visitled to their terminations.When Fowler and Tenorio arrived at the Employer'splant, a third man, Richard A. Shimer, was with them.He went along, according to Fowler and Shimer, to findout if he could obtain employment with the Employer.However, there is no evidence that this was explained toTrimble during the course of the encounter that oc-curred. Once at the plant, the three men went to Trim-ble's workplace, and Fowler asked to speak with him.Trimble invited Fowler to do so, but the latter replied,"No. I don't want to talk to you here. Let's go out-Let's walk outside. I want to talk to you outside."4Trimble refused to leave the pressroom. He testified thathe suggested that they go into the chapel chairman'soffice, but that Fowler had declined to discuss the matterthere. Fowler, Tenorio, and Shimer each denied thatTrimble made this suggestion.5In any event, whenTrimble continued to refuse to step outside, Fowler theninquired as to the time that Trimble got off from work.When Trimble said that his shift would be ending at ap-proximately 5 or 5:30 a.m., Fowler left, saying "Well, I'llsee you when you get off work. I'll talk to you then."Trimble testified, in essence, that he felt threatened byFowler's words and conduct that evening and that hewas concerned about leaving work the following morn-ing, inasmuch as he did not drive and had to wait at abus stop, it would be mostly dark at that hour of themorning, the area was "not exactly the classiest neigh-borhood in San Francisco," Fowler and Tenorio "hadboth been involved in a bar brawl," and he was "not afighting man" and "didn't know these men that wellenough to feel that I could talk my way out of a fight."Both Shimer and Tenorio denied that Fowler had spoken'Fowler testified that Creekbaum told him that Ratto and Trimble hadrequested him to file charges against Fowler and Tenorio, but that Creek-baum had refusd to do so. However, Creekbaum was never thereaftercalled to corroborate Fowler's testimony nor to describe any such appealhaving been made to him by Ratto and Trimble. There was no assertionthat Creekbaum was unavailable to testify.4Fowler testified that he wanted to speak to Trimble privately because"people was gathering around" and he did not want a personal dispute tobe "spread all over the shop" Indeed, there had been at least two otheremployees, E. F Henderson and David Cutsinger, present during the ex-change. However, Fowler conceded that he never explained to Trimblewhy e wallted to talk to him outside, testifying "I presumed he knew."'This coinflict does nlot appear to be a matter of great moment, forFowler tstificd that, even if Trimble had suggested using that office he"wAouldn't hase alnyway because I didn't trust the office not to eavesdrop.I don't consider it is sanctuary."to Trimble in other than a normal tone of voice thatevening, but Fowler freely conceded that, in talking toTrimble, he had been "loud. I was a little teed, youknow." In fact, in a pretrial affidavit, Fowler admittedthat "Trimble did act scared while I was there talking tohim, so I later decided to leave him alone. And Tenorioand I went home for the night."6Acting upon the basis of his concern as to what mighthappen the following morning when his shift ended andhe left the plant, Trimble asked the night foreman if theEmployer's security personnel could accompany him tothe bus stop. Based upon Trimble's account of what hadoccurred, the Employer decided to terminate Fowlerand Tenorio. On the following morning when he heardTrimble's account of the events of the prior evening,Ratto directed Respondent's secretary-treasurer, WilliamBenfield DeCelles, to prepare travel cards for Fowlerand Tenorio, in effect barring them from further dispatchand also from membership in Respondent. It is undisput-ed that later that same morning, DeCelles told Fowlerand Tenorio to take the travel cards "and get out oftown."Ratto testified that it is Respondent's policy to talk tothe person who has been discharged to ascertain his orher position "if we can contact them." However, Re-spondent did not contact either Fowler or Tenorio toconduct such an investigation, even though PresidentRichard Munger did interview Trimble, Henderson, andCutsinger about the matter on August 24 or 25. In a pre-trial affidavit, Ratto stated that, prior to the Joint Stand-ing Committee meeting conducted to discuss Fowler'sand Tenorio's discharges, "[t]he matter was not investi-gated because the union did not, at the time have [the]phone number or address of either Tenorio or Fowler."Yet, DeCelles testified that he had had addresses forboth men in August. Moroever, there is no evidencethat, in directing DeCelles to issue travel cards toFowler and Tenorio, Ratto had told DeCelles to haveeither man contact Respondent's officials to give theiraccounts of what had occurred on August 23. Finally,prior to the Joint Standing Committee meeting regardingthe terminations held on August 29, Ratto twice had per-sonal contact with Fowler and Tenorio: Once on August26 when they had brought, inter alia, a grievance regard-ing their discharges to him, and again on August 29 justprior to the Joint Standing Committee meeting. On nei-ther occasion did Ratto make any effort to ascertainfrom them what had occurred that evening, nor did herequest that they make themselves available on someother occasion to provide such information. To the con-trary, on August 29 Fowler and Tenorio had requestedthat they be permitted to attend the Joint Standing Com-mittee meeting, but, according to DeCelles, Ratto hadretorted "that they were no longer members of theunion, they were not entitled to sit in, or something likethat."6Nevertheless, when he testified, Fowler claimed that he did not be-lieve that Trimble was frightened, and further testified that he did notreturn to the Employer's facility when Trimble's shift ended because "Ifell asleep. I tried to stay awake, but I just didn't make it. I worked dayshift that day, and I was tired " Tenorio advanced no explanation forwhy he and Fowler had not returned on the morning of August 24. SAN FRANCISCO WEB PRESSMEN AND PLATEMAKERS' UNION NO. 493Prior to the Joint Standing Committee meeting, theEmployer had asked Trimble to prepare a written state-ment as to what had occurred on August 23 and, addi-tionally, had asked Trimble to have Henderson and Cut-singer prepare similar statements. Trimble's statement de-scribes the incident as follows:I asked Fowler and Tenorio what they wantedand they said they wanted to talk to me. I said,"O.K. What about." They replied "Not here." I of-fered to talk to them in the chairman's office andthey said no. I told them either here or in the chair-man's office. Then, in a threatening tone of voice,they said, "We'll see you after you get off work-outside." I repeated that they could talk to me as Ioffered but, again in a threatening tone of voicethey said they would see me outside after work.Asked for an explanation of his use of the pronoun"they" in his statement when everyone else agreed thatTenorio had not spoken that evening, Trimble explainedthat Fowler had "used the first person plural 'we"' inmaking his remarks that evening. Neither Henderson norCutsinger testified during the hearing in the instantmatter. In their statements, they, like Trimble, used thepronoun "they" and both described Fowler as havingspoken in "a threatening tone of voice." For example,Cutsinger's statement recites: "Trimble repeated thatthey could talk to him either there or in the chairman'soffice. They repeated that they would be waiting forTrimble when he got off work, again in a threateningvoice."These statements were presented by the Employer toRespondent's officials at the August 29 Joint StandingCommittee meeting. Respondent's officials caucused,contacted Respondent's attorney by telephone, and, asPresident Munger testified:...[l]ooking for every avenue that we could ex-plore to try to bolster the Union's position to noavail, the decision was finally reached, based on theevidence that was presented by management at theJoint Standing Committee meeting, and based onthe entire circumstances and the merits of the wholegrievance, we chose not to pursue it any further.That is, we chose not to pursue it to arbitration.In arriving at this decision, no effort was made to con-tact and confer with either Fowler or Tenorio. At theSeptember general membership meeting, a motion wasmade to dispatch Fowler and Tenorio to other shops lo-cated within Respondent's jurisdiction, and that motionwas approved.V. ANALYSISThe complaint alleges that Respondent refused toprocess Fowler and Tenorio's discharge grievance for ar-bitrary, irrelevant, indivious, or unfair reasons. In sup-port of that allegation, the General Counsel advances atheory consisting of several factual elements: i.e., thatRespondent had not even waited for Fowler and Tenorioto file a grievance regarding their January terminationsbefore contacting the Employer about that matter; that,during the June general meeting, Ratto had specificallyreminded Fowler and Tenorio of past job difficulties inwarning them about the consequences of continuing tooppose the conditional journeyman program; thatFowler and Tenorio had ignored Ratto's warning andhad continued activities in opposition to that program;that Respondent's abnormal procedure of investigatingan off-duty barroom fight demonstrated that it was seek-ing a means of retaliating against Fowler and Tenorio forthese continued activities; that it had been an official ofRespondent who had reported the events of August 23to the Employer, thereby imperiling Fowler's and Ten-orio's jobs; and that Respondent had simply accepted theEmployer's evidence regarding what had occurred onAugust 23 without even seeking to ascertain the dis-charged employees' versions of what had transpired thatevening. Thus, contends the General Counsel, "Respond-ent's one-sided investigation and presentation of thegrievance was motivated by Respondent's aversion tothe internal union activities of Fowler and Tenorio ...and was tantamount to a refusal to process the grievancefor unlawful reasons." Several factors, however, operateto undermine the viability of this argument.First, it is not logical to equate the January termina-tions with those of August; for the former had resultedfrom the Employer's learning of criminal convictionsarising from misconduct at another employer, and Theyhad not been based upon misconduct occurring at theEmployer's facility nor upon misconduct occurring whileFowler and Tenorio had been employed by the Employ-er. Although both of these factors were present whenthe Employer decided to terminate them in August, themisconduct attributed to Fowler and Tenorio related di-rectly to their employment with the Employer, havingoccurred while it employed them and on its premises.This being the fact, it can hardly be said that any differ-ence in Respondent's approaches to the handling ofgrievances concerning the two sets of discharges, ofitself, shows that Respondent harbored hostility towardFowler and Tenorio in August. In any event, there wasnot really that much difference, since, in January, Re-spondent had grieved their terminations without waitingfor them to file a grievance and without even consultingwith them.Second, I do not credit Tenorio's and Fowler's ac-counts of what Ratto purportedly said to them at theJune general membership meeting. While Ratto did notdeny specifically the statements attributed to him bythem, "[a] trier of fact need not accept uncontradictedtestimony as true if it contains improbabilities of if thereare reasonable grounds for concluding that it is false."Operative Plasterers' & Cement Masons' International Asso-ciation, Local 394 (Burnham Brothers, Inc.), 207 NLRB147 (1973). When they testified, both Fowler and Ten-orio appeared to be attempting to embellish their ac-counts of what occurred in an effort to buttress their po-sitions. A review of the record confirms that impression.For example, Fowler claimed to have engaged in exten-sive activity to oppose the conditional journeyman pro-gram between the April and June general membershipmeetings. However, no other witness called by the Gen-eral Counsel corroborated his account of prolonged and 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDintensive efforts by him in opposition to that programprior to the June meeting. Similarly, there was no cor-roboration for his claim that his inquiries regarding thepossibility of filing age discrimination charges was "awidely known fact." Apparently perceiving the signifi-cance of Trimble's frightened condition on the night ofAugust 23, Fowler denied that Trimble appeared scaredthat evening even though he admitted as much in hispretrial affidavit. Moreover, whereas his affidavit recitedthat it was Trimble's condition that led him (Fowler) tomake a conscious decision not to return the followingmorning, he attempted to further avoid the adverse im-plication of Trimble's fright by claiming that he simplyfell asleep before he was able to go back to the Employ-er's facility. Similarly, Tenorio's denial that Fowlerspoke to Trimble in a loud voice on August 23 was di-rectly contradicted by Fowler's admission that he did.With specific regard to Ratto's remarks at the Junegeneral membership meeting, Fowler, when initiallyasked to recount what was said, included no reference tothe January discharges in his narrative recitation of whatRatto said. During cross-examination, Fowler then addedthat Ratto made another remark. In so doing, his con-cern appeared to be that his earlier narrative descriptionmight have been deficient in establishing the requisitehostility by Respondent in general and by Ratto in par-ticular. Then, on redirect examination, he added thatRatto "reminded me that the company had dischargedme in January and the Union went to bat for me thattime." Tenorio, who testified after Fowler, pursued asimilar course: He gave a narrative account of Ratto's re-marks that included no reference to the January dis-charges and then added the asserted comment about thatsubect only when the topic was suggested to him. Bycontrast, journeyman Wiley, who testified beforeFowler, made no reference to such a comment by Ratto,nor, for that matter, to any comment pertaining to Ten-orio's difficulties in Denver: Ratto "pointed his finger atbrother Fowler and said if he didn't desist in what hewas doing that he would alienate himself from the local.Then he sat down." I credit this account of Ratto's re-marks to Fowler that day, and I do not credit the de-scription advanced by Fowler and Tenorio.This, of course, still leaves the issue of whether Ratto'sremarks, as related by Wiley, constituted evidence thatRespondent harbored sufficient hostility toward Tenorioand, particularly, Fowler to warrant the conclusion thatit was likely that Respondent would cross the boundaryseparating membership considerations from consider-ations relating to their employment rights. See the dis-cussion in International Longshoremen's and Warehouse-men's Union, Local 13 (Pacific Maritime Association), 228NLRB 1383, 1385 (1977), enfd. 581 F.2d 1321 (9th Cir.1978). At the outset, it is worth noting that there is noallegation that Ratto's remarks constituted restraint orcoercion within the meaning of Section 8(b)(1)(A) of theAct. Ratto's words, as related by Wiley, did not consti-tute an explicit threat to interfere with Fowler's andTenorio's employment relationship with the Employer.Nor did they contain an explicit threat to refuse to aidthem should they encounter difficulties in the course oftheir employment relationships.Ratto did state that further opposition to the condi-tional journeymen program could "alienate" Fowler, atleast, from Respondent. However, it must be recalledthat, by the time of this debate on the subject, the termsof the program had already been embodied in an agree-ment with the Employer and a majority of Respondent'smembers had voted in April to implement it by elevatingone eligible apprentice to the status of conditional jour-neyman. In short, the debate at the June meeting did notpertain to a subject on which there was a clean slate, butrather was concerned with an already resolved and im-plemented matter. In this posture, it is just as inferrablethat Ratto had meant that, by prolonging the discussion,Fowler would cause the majority to become "unfriendly,hostile, or indifferent"7toward Fowler qua member ofRespondent as qua employee.In choosing between these inferences, there is a para-mount consideration that should be kept in focus. Thatconsideration is that rigorous debate of union policies isencouraged by Federal labor policy generally and by theAct particularly. See, e.g., International Union of Operat-ing Engineers Local 400, AFL-CIO (Hilde ConstructionCompany), 225 NLRB 596, 601-602 (1976), enfd. by un-published decision 95 LRRM 3010, LC 13,305 (D.C.Cir. 1977). Of necessity the cases in this area are normal-ly centered on the rights of employees to question unionpolicy and to attempt "to align their union with their po-sition." Nu-Car Carriers, Inc., 88 NLRB 75, 76 (1950),enfd. 189 F.2d 756, 760 (3d Cir. 1951), cert. denied 342U.S. 919 (1952). Yet, to be fully effective in promotingfull exploration and consideration of union policy, thecorollary must exist: Union officials must have the right,short of making unlawful threats, to defend their policies,to question the basis of employee opposition, and to at-tempt to align dissident members with union policies.Moreover, there must come a point at which debate re-garding settled issues must cease. During the course ofsuch rigorous debate, it is quite likely that participants,including union officials, will become emotional and ex-press strong language. For the area of formulating unionpolicy is one "where opinions are frequently expressed invery strong language." International Union of ElevatorConstructors Local Union No. 8, AFL-CIO (San FranciscoElevator Co.), 243 NLRB No. 10 (1979). To later be overcasual in relying upon union officials' strongly expressed,but lawful, comments made during such debates as abasis for inferring animus would hobble those officials'ability to explain and to defend their policies. Ultimately,it would curtail their ability to provide rebuttal argu-ments to the general membership and to terminate theprolongation of further debate about issues which, as wasthe case here, had already been resolved by the member-ship.There is no basis for choosing to infer that Ratto's"alienate" comment pertained to other than Fowler'sgeneral standing with Respondent's membership as op-posed to Fowler's employment status. In view of the ab-sence of such a basis, and in light of the general consid-erations set forth above, I find that it cannot be said that? The definition of "alienate," as pertinent to Rato's usage of theword, contained in Webster's New Collegiate Dictionary, Springfield,Massachusetts: G. & C. Merriam Co.. 1977. SAN FRANCISCO WEB PRESSMEN AND PLATEMAKERS' UNION NO. 495Ratto's remark pertained to Fowler's employment status,or that it constituted an implied threat not to fairly rep-resent Fowler in future disputes which might arise fromhis employment relationship.Third, Fowler claimed to have pursued his oppositionto the conditional journeymen program throughout thesummer. But there is no evidence that Respondent wouldhave been aware of any activities by him that were sounique that it could he inferred that Respondent wouldlikely have sought to retaliate against him. For example,while his signature headed the column of signatures onthe "grievance" letter, 13 other members signed thatletter and the return address used was that of Palmer,Indeed, so far as the record discloses, there were no ef-forts to obtain further consideration of the program bythe International once the "grievance" was denied.There is no reliable evidence that Respondent hadknowledge of Fowler's trips to the Department of Laboroffice. There is no evidence that Fowler's campaign forchapel chairman was waged on the basis of opposition tothis program. Nor is there evidence that the programwas even explored during that campaign. Even less sig-nificant was Tenorio's internal union activity followingthe June general membership meeting-being confined tohaving been the 10th signatory to the "grievance" letter.In sum, a preponderance of the evidence simply will notsupport the conclusion that Fowler's activities were ofsuch concern that Respondent would likely have beendisposed to retaliate against him in August for any prob-lem posed by him.Fourth, any argument that the August investigation ofthe barroom brawl had been initiated by Trimble as adevice for finding a method of retaliating against Fowlerand Tenorio founders on one fact: Trimble had been un-aware that Fowler and Tenorio had been involved at thetime that he had initiated the investigation by the execu-tive board. His testimony in this regard is corroboratedby the fact that it had been Creekbaum-not Fowler andTenorio-who had been summoned to the August execu-tive board meeting. To the extent that there were differ-ences between Respondent's treatment of this altercationand other fights between members, Trimble's explanationthat the use of a knife had concerned him, because of itsuse as a tool of the trade and because the Employer hadnot prohibited employees from taking knives from itspremises, was logical and convincing. Only when Creek-baum disclosed to the executive board that Fowler andTenorio had been involved in the fight did that body seefit to involve them in its investigation. Again, the expla-nations for doing so, advanced by the executive boardmembers who testified, were logical. Although Fowlerclaimed that Creekbaum warned of a plot by Ratto andTrimble to have charges preferred against Fowler andTenorio, this testimony was hearsay, inasmuch as Creek-baum never testified, and, in any event, it was given byFowler, a less than reliable witness. In sum, the investi-gation of the barroom brawl provides no solace for theGeneral Counsel's theory.Fifth, while it is true that Trimble was the one whoreported the August 23 encounter to the Employer, noinference adverse to Respondent is warranted because ofthat fact. He did not make that report in an effort tocause trouble for Fowler and Tenorio-he did so toobtain protection when his shift ended and he had toleave the Employer's facility. Regardless of Fowler andTenorio's intentions that evening, I have no doubt thattheir conduct frightened Trimble. To be invited outsideat night, without explanation, by one of a group of threepersons during the course of a dispute, and to then betold that the group would be waiting outside later, tendsto be frightening. Trimble testified that he was fright-ened, and, in his pretrial affidavit, Fowler admitted thatit appeared that Trimble was scared. It would hardly beillogical for an employee to seek protection in such cir-cumstances. That Trimble is an official of Respondent, aswell as an employee, would hardly alter his personalsafety concern or his right to seek protection. In theserespects, he stood in the same position as any other em-ployee. Moreover, it was not illogical for Trimble tohave gone to the night foreman in search of protection,since the Employer employed security personnel who,presumably, would have been more proficient than anyother persons then at the Employer's facility in provid-ing protection. In sum, there is simply no basis for con-cluding that Trimble used the encounter of August 23 asa deliberate device for retaliating against Fowler andTenorio.While the foregoing considerations serve to refute theGeneral Counsel's argument that Respondent harboredanimosity toward Fowler and Tenorio for their internalunion activities and was seeking a means for retaliatingagainst them because of that activity, there still remainsthe question of the manner in which Respondent proc-essed their grievance concerning their terminations. Forhostile motivation is not the only basis upon which aunion can be held to have breached its duty of fair repre-sentation. "[T]he language of section 8(b)(X)(A), unlikecertain other provisions of section 8, is not restricted todiscrimination which encourages or discourages unionmembership." Kesner v. N.L.R.B., 532 F.2d 1169, 1174(7th Cir. 1976). Rather, "a union must represent fairlythe interests of all bargaining-unit members during thenegotiation, administration, and enforcement of collec-tive-bargaining agreements." International Brotherhood ofElectrical Workers, et al. v. Foust, 442 U.S. 42 (1979).Specifically, "a union may not arbitrarily ignore a meri-torious grievance or process it in perfunctory fashion."Vaca v. Sipes, 386 U.S. 171, 191 (1967).In the instant case, at no point following the dis-charges did Respondent seek to ascertain Fowler's andTenorio's descriptions of what had occurred on August23, nor did it make an effort to obtain their explanationsof their conduct that evening. Instead, as shown byRatto's August 24 order to DeCelles to issue travel cardsto Fowler and Tenorio, Respondent accepted Trimble'sversion of what took place and made the decision thatFowler and Tenorio were the wrongdoing parties. Inshort, while Ratto listened to Trimble, he made his deci-sion without attempting to listen to them. The Board hasnot been reluctant to find that the processing of a griev-ance was perfunctory where, at least, one element wasthe bargaining representative's failure to listen to thegrievant's explanation of what occurred. See NewporNews Shipbuilding & Dry Dock Company, 236 NLRB 96DECISIONS OF NATIONAL LABOR RELATIONS BOARD1470 (1978); ITT Arctic Services, Inc., 238 NLRB 116(1978); Service Employees International Union, Local No.579, AFL-CIO (Convacare of Decatur d/b/a BeverlyManor Convalescent Center, et al.), 229 NLRB 692, 695(1977); Phyllis Whitehead d/b/a P & L Cedar Products,224 NL.RB 244, 260 (1976), and cases cited therein.Here, of course, there is no reliable evidence thateither Fowler or Tenorio made a specific request thatRespondent listen to their versions of what occurred.Yet, that is not the determinative consideration. OnAugust 26, they presented Ratio with a grievance charg-ing that their discharges were unjust. On August 29, theyrequested permission to attend the Joint Standing Com-mittee meeting. Surely, it must have been obvious thatthey did not agree with the personnel action taken byRespondent. Nevertheless, neither Ratto nor any otherofficial of Respondent made the slightest effort to evenmake arrangements to ascertain their basis for disputingthe action taken by the Employer. Instead, Respondent'spresident arranged for a meeting of the Joint StandingCommittee and interviewed Trimble, Henderson, andCutsinger. Then, Respondent's officials examined the evi-dence accumulated by the Employer and, without evenattempting to confer with Fowler and Tenorio, decidedto abandon the grievance. Thus, Respondent arrived atits conclusion without ever confronting Fowler and Ten-orio with the basis for its conclusion that it should notpursue the grievance further. See Glass Bottle Blowers As-sociation of the United States and Canada, AFL-CIO,Local No. 106 (Owens-Illinois, Inc.), 240 NLRB 324(1979).It is, of course, not the Board's function to act as arbi-trator by making a determination as to whether the un-derlying grievance actually was meritorious. Neverthe-less, Respondent's failure to at least attempt to obtainFowler's and Tenorio's descriptions and explanations oftheir conduct on August 23 is particularly significant incases such as this where, unike questions involving exces-sive absences, the conduct for which they were terminat-ed cannot be quantitated. Here, the circumstances of theunderlying dispute are not as unambiguous as Respond-ent now seems to portray them. The reason for the ter-minations was based upon a verbal altercation and the in-ferences to be drawn from the words spoken and the ac-tions taken during that incident; the type of conductwhich brings into play subjective impressions of bothparticipants and witnesses. The words that were actuallyspoken-the request that Trimble go outside and thepromise to return the following morning-were suscepti-ble of more than one interpretation as is shown by com-paring Trimble's fears with Fowler's asserted purpose insaying these things. The description of Fowler's tone ofvoice as having been "threatening" is ambiguous. Trim-ble readily acknowledged that Fowler made no threaten-ing gestures that evening. True, Fowler conceded havingspoken loudly. However, he was "teed," and the conver-sation had been occurring in a pressroom. Talking in aloud and emotional tone is hardly automatically tanta-mount to threatening physical violence-if it were, thenit could equally be inferred that Ratto was threateningphysical retaliation at the June general membership meet-ing when he emotionally expressed his displeasure withFowler's continued opposition to the conditional jour-neyman program. In sum, there is sufficient ambiguityand differences of interpretation in Fowler's and Tenor-io's August 23 conduct to give rise to a reasonable possi-bility that, had Respondent spoken with them, its posi-tion during and after the Joint Standing Committee meet-ing might well have been different. Respondent mightwell have concluded that there had been an honest errorin judgment by Trimble which, with good will, couldhave been resolved on some basis other than the termina-tions of Fowler and Tenorio. See, e.g., United Steelwork-ers of America, AFL-CIO (Inter-Royal Corp.), 223 NLRB1184, 1185 (1976).In its brief, Respondent argues that both former Gen-eral Counsel Irving and Board Member Truesdale haveexpressed concern regarding the extent to which theduty of fair representation might be used to intrude toodeeply into the internal union decisionmaking processes.Such expressions of concern are neither novel nor illfounded. See, e.g., Vladeck, "The Conflict between theDuty of Fair Representation and the Limitations onUnion Self-Government," in The Duty of Fair Represen-tation, 44-54 (J. McKelvey ed. 1977). Yet, a rule that re-quires a labor organization to listen to more than oneside of a dispute between members, in circumstanceswhere those on one side have lost their jobs because ofthat dispute, hardly seems to be too intrusive into inter-nal decisionmaking. Respondent is still free to arrive at adecision not to process the grievance. Moreover, theremay well be situations where the fact that a union offi-cial has witnessed an altercation and has reported whathe or she has observed will suffice to constitute a greaterthan perfunctory investigation of the matter. Here, how-ever, Trimble was not a dispassionate observer-he wasone of the disputants. Just as he was entitled to the sameright as other employees to seek his Employer's protec-tion when he felt that he was threatened, as discussedabove, so too is he subject to the same frailties of error,due to involvement, in his impressions as to what oc-curred. And, as shown above, had Munger interviewedFowler and Tenorio-in the same manner as he had in-terviewed Trimble, Henderson, and Cutsinger-their ex-planations might well have convinced Respondent's offi-cials that Trimble had overreacted and that Respondentshould pursue the grievance more vigorously.The conclusion which I reach here is a most narrowone. It does not pertain to the manner in which Re-spondent might have chosen to decide whether or not toprocess Fowler and Tenorio's grievance had it sought tointerview them. It does not require that Respondent in-terview grievants in every situation. It does not precludeRespondent from confining investigations to acceptingversions of what occurred from its officers when theyare not disputants in the encounter that led to disciplin-ary action against an employee. It simply is this: Aunion's processing of a grievance is arbitrary and per-functory where, having undertaken investigation of agrievance, it accepts as fact accounts of a dispute whichare ambiguous and susceptible of more than one interpre-tation without making at least an effort to obtain thegrievant's explanation of his conduct. Because Respond-ent failed to satisfy this standard, I find that it violated SAN FRANCISCO WEB PRESSMEN AND PLArEMAKERS' UNION NO. 497the duty of fair representation which it owed to Fowlerand Tenorio.VI. THE EFFECT OF THE UNFAIR .ARBOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occur-ring in connection with the operations of San FranciscoNewspaper Printing Company, Inc., d/b/a San Francis-co Newspaper Agency, described in section I, above,have a close, intimate, and substantial relations to trade,traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAW1. San Francisco Newspaper Printing Company, Inc.,d/b/a San Francisco Newspaper Agency, is an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. San Francisco Web Pressman and Platemakers'Union No. 4, affiliated with the International Printingand Graphic Communications Union of North America,is a labor organization within the meaning of Section2(5) of the Act.3. By processing the grievance concerning the August24, 1978, discharge of Gil Fowler and Mike Tenorio inan arbitrary and perfunctory manner, San Francisco WebPressmen and Platemakers' Union No. 4, affiliated withthe International Printing and Graphic CommunicationsUnion of North America, violated Section 8(b)(1)(A) ofthe Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. San Francisco Web Pressmen and Platenmakers'Union No. 4, affiliated with The Internatinal Printingand Graphic Communications Union of North America,did not violate the Act in any other manner.THE REM I)YHaving found that San Francisco Web Pressmen andPlatemakers' Union No. 4, affiliated with the Internation-al Printing and Graphic Communications Union of NorthAmerica, engaged in certain unfair labor practices, Ishall recommend that it be ordered to cease and desisttherefrom and that it take certain affirmative action de-signed to effectuate the policies of the Act.With respect to the latter, a review of section 21 of thecollective-bargaining agreement discloses that there ap-pears to be no time limits imposed upon the processingof grievances to other stages of the grievance procedurebeyond the Joint Standing Committee level. If that iscorrect, then the propriety of the discharges of Fowlerand Tenorio can still be resolved through arbitrationand, at this point, a backpay award would "involve spec-ulation into the merits of their grievance and might wellbe punitive." Glass Bottle Blowers Association (Owens-Illi-nois), 240 NLRB 324. Accordingly, San Francisco WebPressmen and Platemakers' Union No. 4, affiliated withthe International Printing and Graphic CommunicationsUnion of North America, shall be required to pursue theremaining stages of the grievance procedure, includingarbitration, in good faith with all due diligence and, fur-ther, will be required to furnish Fowler and Tenoriowith reasonable attorney's fees to permit them to retaintheir own counsel to represent them through the remain-ing stages of the grievance procedure. However, in theevent that am incorrect with regard to the existence oftime limitations for the processing of grievances to fur-ther stages in the grievance procedure and/or shouldthere ultimately be a disposition that Fowler and Tenor-io's grievance is time-barred, then San Francisco WebPressmen and Platemakers' Union No. 4, affiliated withthe International Printing and Graphic CommunicationsUnion of North America, shall be ordered to make GilFowler and Mike Tenorio whole for any loss of earningsthey may have suffered by reason of its unlawful refusalto process their grievance fairly, with backpay to becomputed on a quarterly basis, making deductions for in-terim earnings, as prescribed in F. W Woolworth Compa-ny, 90 NLRB 289 (1950), plus interest as set forth in IsisPlumbing & eating Co., 138 NLRB 716 (1962), enforce-ment denied on different grounds 322 F.2d 913 (9th Cir.1963), and Florida Steel Corporation, 231 NLRB 651(1977).8[Recommended Order omitted from publication.]"The use of an alternative hackpay remedy, in the event that a dispulecannot be arbitrated on its erits. is not unprecedented See, eg.. PepperPacking Co.. 243 NRBII No 7 (1979). Even if it could be said t havebeen likely hat an arbitrator would have upheld FAler's and TenoriosNdischarges, that cannot he knoswn with certainty given he ambiguities ofthe situation, ad "elementary conceptions of justice and public policy re-quire that the wrongdoer shall hear the risk of the uncertainty which itsown wrong has created " Bligelow N RKO Radio Ptures. Inc., 237 U S251, 265 (1946) Accord Jack CG Buncher d/b/s The Buncher (ontrptv.I64 NI.RB 340. 341 (1967), enfd 405 F2d 787 (3d Cir 19691, cerldenlied, 396 US 828 While Respondent argues hat a backpay remeda osuld be puitise, the fact that the cost f backpay might be high ioreven "drastic does ot make it extra rdinary Overtlte, /ran spoerratltslCompany v V1. RR. 372 F 2d 765, 770 (4th Cir 1967) "Rctroactive -foircemenl must alwas cottjital in it some element of hardship hu b afailure to grant hack p inlposes at least a;n equal hardship on the enplhyees " Ieeds d .srthrtip Co v\ VI.R N. .391 F 2d 74 80 (3d (i1968) ioweeCr, the (slecral C'olIunsl's request for a remnedial interecsrae of 9 percent lri the hack pay is dcilie(d Se outhern ( alifornta I(di.l'(ornlpat,, 243 NI RH No 62, fri 1 (1979)